department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number info release date uil dollar_figure date dear concerning request for exemption from filing form_990 the information submitted indicates that you are seeking a ruling which would require us to consider facts and circumstances particular to please note that in order for us to issue such a ruling you would need to remit a dollar_figure fee thank you for the information you provided in your communication dated for your information because charter schools generally do not qualify as governmental units or affiliates of governmental units they do not meet the requirements of revproc_95_48 1995_2_cb_418 and are therefore required to file form_990 a continuing professional education article titled charter schools highlights this position see item on page of the enclosed copy we have also enclosed a copy of revproc_95_48 you should note that a ruling or determination_letter issued by the internal_revenue_service is directed only to the organization that requested it and has no precedential value with respect to any other organization at note that our records have been updated to reflect the new name of the organization if you have any further questions please do not hesitate to contact gerald v sack manager exempt_organizations sincerely technical group
